Citation Nr: 1807205	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the Montgomery RO.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's obstructive sleep apnea is related to active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.
II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 . Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

B.  Factual Background and Analysis

The Veteran contends his obstructive sleep apnea symptoms began during active service.

The Veteran's service treatment records (STRs) are silent for a diagnosis of and treatment for obstructive sleep apnea.

Private treatment records show the Veteran underwent a sleep evaluation in July 2003.  He reported symptoms of snoring since approximately 1989.  He indicated that he stops breathing and gasps for air while he sleeps.  Upon completion of the sleep evaluation, the Veteran was diagnosed with severe obstructive sleep apnea, supported by evidence of his snoring, daytime sleepiness, and cessation of breathing while asleep.

Private treatment records show the Veteran underwent an additional sleep evaluation in August 2010.  He reported symptoms of snoring, cessation of breathing, and daytime sleepiness over the last twenty years.  He indicated that his snoring progressively increased over the years since its original onset.  The sleep evaluation confirmed a diagnosis of obstructive sleep apnea.
In support of his claim, the Veteran submitted a May 2012 statement from fellow service member, M. F., who served with the Veteran from 1988 to 1991.  M. F. indicated that he and the Veteran were assigned to the same field ambulance unit during service.  He stated that their weekly commitments required them to sleep in the same vehicle together or in the same tent for up to two weeks at a time.  He recalled that during the nights, he had to wake the Veteran due to his excessive and loud snoring and his lack of breathing. 

The Veteran was afforded a VA examination in December 2013.  He reported that around 1989, members of his platoon informed him that he snored at night.  By 2003, he was extremely tired and referred by his physician for a sleep evaluation, which confirmed a diagnosis of obstructive sleep apnea, for which he was prescribed a Continuous Positive Airway Pressure (CPAP) machine for treatment.  He indicated that he underwent an additional sleep evaluation in 2010 and the settings on his CPAP machine were increased.  The Veteran reported symptoms of continuous snoring throughout the night.  The examiner confirmed a diagnosis of obstructive sleep apnea but opined that it is less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by an injury, event, or illness in service, as there is no evidence that the Veteran was evaluated for, diagnosed with, or treated for obstructive sleep apnea while in service, and his diagnosis was not made until 2003, years after his 1991 discharge from service.

In a July 2014 statement, the Veteran indicated that his fellow platoon members informed him of his excessive snoring during service.

In a September 2014 Disability Benefits Questionnaire (DBQ) by the Veteran's private physician, the Veteran's diagnosis of obstructive sleep apnea was confirmed.  The DBQ notes that the Veteran's snoring and cessation of breathing date back to when the Veteran was in service.  The physician found that the Veteran does not exhibit current symptoms of obstructive sleep apnea only due to the fact that he continues to receive treatment for these symptoms with a CPAP machine.

Post-service VA treatment records from 2010 to 2014 confirm the Veteran receives treatment for his obstructive sleep apnea with a CPAP machine.
During his July 2017 videoconference Board hearing, the Veteran testified that symptoms of his obstructive sleep apnea manifested during active service and have existed since that time.  He stated that his platoon members joked with him about his snoring and mentioned that he would stop breathing during his sleep.  The Veteran indicated that he did not seek treatment in service because he was unaware of what sleep apnea was at the time, and he did not think snoring was a sickness that required treatment.  He stated that he did not seek treatment for his snoring until 2003 when he began feeling extremely tired, started losing weight, and was not eating.  He indicated that he was referred for a sleep evaluation and it was determined by his private physician that his obstructive sleep apnea began around 1988 when he experienced problems with snoring in service.  The Veteran confirmed that at his December 2013 VA examination, the machine used to evaluate his breathing was broken that day, and that no further VA examination was scheduled to allow for this testing at a later date.  

After consideration of the entire record and relevant law, the Board finds that the Veteran's obstructive sleep apnea is related to his active service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's 2003 and 2010 private sleep evaluations, as well as his December 2013 VA examination diagnosis him with obstructive sleep apnea.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

Although the Veteran's STRs are silent for initial complaints of obstructive sleep apnea-related symptoms during service, favorable evidence supporting the finding that the Veteran had symptoms of obstructive sleep apnea during service and following separation from service includes the Veteran's lay statements and hearing testimony, as well as a lay statement from fellow service member, M. F.  The Veteran has indicated that his symptoms, to include excessive snoring and cessation of breathing while asleep, began during active service and have continued after separation from service.  The Board finds the Veteran's lay statements and hearing testimony are both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Significantly, the Veteran's assertions of in-service obstructive sleep apnea symptoms are corroborated by his fellow service member, M. F.

While the December 2013 VA examiner opined that the Veteran's obstructive sleep apnea is not related to his active service, the Board finds this examination to be inadequate, as the Veteran testified during his hearing that the breathing machine utilized to assess his current symptoms was broken the day of the examination, and he was not offered an opportunity to be tested with a functioning breathing machine at a later point in time.  Therefore, the Board affords more probative weight to the lay statements provided by the Veteran and M. F.  

Accordingly, the Board finds that evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed obstructive sleep apnea began during his active service.  Here, the competent and credible lay statements by the Veteran and M. F. regarding symptoms of obstructive sleep apnea experienced by the Veteran during and after service, specifically excessive snoring and cessation of breathing while asleep, show that the Veteran's obstructive sleep apnea was ?incurred in" active service.  See 38 C.F.R. §  3.303(d).  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


